DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                        HOWELL M. RAMSEY,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-757



                         September 15, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Howell M. Ramsey, pro se.

Ashley Moody, Attorney General, Tallahassee, for Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.